DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
The cancellation of claim 9 and addition of claim 21 are noted.
Applicant’s arguments, see page 8 of Applicant’s Remarks, filed 12/17/21, with respect to the 35 USC 112 rejection of claims 17 and 19 have been fully considered and are persuasive.  The 35 USC 112 rejection of these claims has been withdrawn since amendments remedy the previous issues.
Applicant’s arguments, see pages 9-11 of Applicant’s Remarks, filed 12/17/21, with respect to the 35 USC 103 rejection of claims 1, 4, 5, 8-10, 13-15, 17, 19 and 20 have been fully considered and are persuasive.  The 35 USC 103 rejection of these claims has been withdrawn since amendments overcome the previous prior art rejection.
An updated prior art search has yielded no additional applicable, as per prior art rejection purposes, results.  Therefore, the Examiner deems the claims in condition for allowance.

Allowable Subject Matter
Claims 1, 4-8, 10, 13-15, 17 and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
in combination and integration with the other limitations of the claims, is seen as the major novel aspect of the invention and which was not found in the prior art of record.  The Examiner makes note of the term/concept encoding a screen frame comprising classifying each of a plurality of graphic layers as either screen content or non-screen content layers by identifying the plurality of screen content and non-screen content layers based on rendering commands associated with respective layers wherein the rendering commands are particular to a type of layer of the plurality of graphic layers.
In reference to claims 4-8, 21, 13-14 and 17, 19, 20, these claims depend upon allowable claims 1, 10 and 15 respectively and are therefore also deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Frank et al. (U.S. Patent 6,621,490)
Frank et al. discloses a method and apparatus for motion compensation using a hardware-assisted abstraction layer that includes specific MPEG video drawings commands.
Hobbs et al. (U.S. Patent 8,442,311)
Hobbs et al. discloses a method and apparatus for encoding an image using graphical commands.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.



/Antonio A Caschera/
Primary Examiner, Art Unit 2612
2/22/22